AO 106 (Rev. 04/10) (WDMO 05/19) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      __________ DistrictofofMissouri
                                                        Western District      __________

             In the Matter of the Search of                              )
         (Briefly describe the property to be searched                   )
          or identify the person by name and address)                    )          Case No. 19-3077-SW-WJE
                   507 Copperhead Court,                                 )
              Columbia, Boone County, Missouri                           )
                                                                         )

                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
                                                                    See Attachment A.

located in the             Western                District of                Missouri              , there is now concealed (identify the
person or describe the property to be seized):

                                                                    See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔
               ’ evidence of a crime;
                ✔
                ’ contraband, fruits of crime, or other items illegally possessed;
                ✔
                ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
        18 U.S.C. §§ 1591(a) and 1594              attempted coercion and enticement of a minor


          The application is based on these facts:
        See affidavit of FBI SA Sean McDermott, attached hereto and made a part hereof for all purposes.

          ✔
          ’ Continued on the attached sheet.
           ’ Delayed notice of       days (give exact ending date if more than 30 days:                                    ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                  Applicant’s signature

                                                                                               FBI SA Sean McDermott
                                                                                                  Printed name and title
    ✔ Sworn to before me and signed in my presence.
          Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone or
          other reliable electronic means.
Date:          August 7, 2019
                                                                                                    Judge’s signature
                    Jefferson City, Missouri
&LW\DQGVWDWHBBBBBBBBBBBBBBBBBBBBBBBBBB                                          Willie J. Epps, Jr., United States Magistrate Judge
                                                                                                  Printed name and title
                      Case 2:19-sw-03077-WJE Document 1 Filed 08/07/19 Page 1 of 1
